Citation Nr: 1120453	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-01 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a medial meniscus tear of the left knee.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a medial meniscus tear of the left knee.

This appeal was previously before the Board in June 2010, wherein the Board denied a claim for service connection for the right knee condition and remanded the claim for service connection for a medial meniscus tear of the left knee for additional development.  The left knee claim has been returned to the Board for further appellate consideration.  


FINDING OF FACT

The Veteran failed to report for a VA examination and there is no competent and probative evidence establishing that a current left knee condition is related to active service, including the left knee complaints noted therein.


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2005 letter, issued prior to the rating decision on appeal, and February 2010 and June 2010 letters the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  An August 2006 letter and the February 2010 and June 2010 letters also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  The case was last readjudicated in April 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records and VA treatment reports.  The Board notes that the case was remanded in June 2010 to obtain treatment records and a VA examination.  VA treatment records were obtained as directed.  In a June 2010 letter, the Veteran was asked to provide the names and addresses of all medical care providers who treated him for a left knee condition, including any orthopedic surgeon, and to provide a release form for each treatment provider.  However, the Veteran did not respond.  In addition, the Veteran was scheduled for a VA examination in August 2010 to determine whether a relationship exists between his current left knee disability and his active duty.  He did not report for that examination, but requested that it be rescheduled.  Thereafter, he failed to report to the March 2011 rescheduled examination.  In a March 2011 notice letter, the Veteran was informed that he failed to report for the March 2011 examination.  The Supplemental Statement of the Case issued in April 2011 also advised the Veteran of his failure to report for the VA examination.  The Veteran did not provide an explanation for his failure to report to the March 2011 VA examination, nor did he request that the examination be rescheduled.  In Wood v. Derwinski, 1 Vet. App 190 (1991), the United States Court of Appeals for Veterans Claims (Court) noted that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Accordingly, the Board finds that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that his current left knee condition is related to active service because it is the result of physical stress that occurred over the years, dating back to his military service.

The service treatment records reveal that the Veteran sought treatment in February 1987 with complaints of pain in the left knee, which had been present for one day.  He reported that he had twisted the left knee while playing basketball the previous evening.  There was neither swelling nor effusion present, and the left knee had full range of motion, with minimal pain during range of motion.  The examiner noted that the left knee was stable under stress.  The assessment was mild sprain.  There were no further complaints, findings, or treatment pertaining to the left knee during service, and in September 1987 the Veteran declined a separation examination.

VA treatment records show that in October 2003, the Veteran reported that he had twisted his left knee playing basketball the day before, and had experienced pain that morning.  X-rays of the left knee were normal.  Subsequent treatment records indicate that the Veteran presented for treatment with complaints of left knee pain and he denied having had any trauma or specific injury.  The Veteran consistently reported that the onset of his left knee symptoms was in late 2003.  Magnetic resonance imaging (MRI) of the left knee in March 2005 showed a moderate sized horizontal tear through the posterior horn and body of the medial meniscus extending to the inferior articular surface.  The VA treatment records record various assessments including torn medial meniscus, left knee arthralgia, synovitis, and degenerative joint disease.  The records do not include an opinion as to the etiology of any left knee disorder.

In his March 2006 notice of disagreement, the Veteran stated that when seeking treatment in October 2003, because the pain in his knee had become unbearable, he had stated to the doctor that the pain became unbearable to him while playing basketball.  He clarified that he did not twist his knee and his condition is not due to a knee injury, but rather is due to the physical stress placed upon him dating back to active service.

In light of the evidence of in-service complaints concerning the left knee and post-service diagnosis and treatment for left knee disability without an identified etiology, the claim was remanded in June 2010 for a VA examination to be scheduled to determine whether a relationship exists between the Veteran's current left knee disability and his active duty.  However, he failed to report to both examinations which were scheduled for such purpose.  He was notified of his failure to report in a March 2011 letter and the April 2011 Supplemental Statement of the Case.  The Veteran did not provide an explanation for his failure to report to the March 2011 VA examination, nor did he request that the examination be rescheduled.

As noted above, "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood, 1 Vet. App 190.  In this case, the Veteran has failed to report for a VA examination that might have assisted him in establishing his claim, and there is no medical opinion of record linking his current disorder to service.

Although the Veteran is competent to state his symptoms, the Veteran is not, as a layperson, qualified to render a medical diagnosis or a medical opinion concerning the relationship of any current left knee disability to service, as the disability at issue requires medical expertise to diagnose and evaluate.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Moreover, whether symptoms he experienced in service or following service are in any way related to his current left knee disorder requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's lay opinion as to whether any current left knee problems he may have are related to active service is not competent medical evidence. 

Although the Veteran was seen on one occasion in service for a mild left knee strain, he had no further complaints during the remainder of service; thus, a chronic disability was not shown during service.  The first evidence of post service treatment for the left knee is dated in October 2003, approximately 16 years after discharge from service, and there is no competent evidence establishing that the Veteran's current left knee disability is related to service.  Accordingly, the claim for service connection for medial meniscus tear of the left knee is denied.

In reaching the conclusion above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a medial meniscus tear of the left knee is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


